Order entered April 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01684-CV

            GLYNNWOOD BOWMAN, INDIVIDUALLY, ET AL., Appellants

                                               V.

        THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. F/K/A
      THE BANK OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO
    JP MORGAN CHASE BANK, N.A. AS TRUSTEE FOR RAMP 2006RS4, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01134

                                           ORDER
       We GRANT appellants’ April 7, 2014 unopposed motion for an extension of time to file

the reporter’s record. We ORDER Vielica Dobbins, Official Court Reporter for the 134th

Judicial District Court of Dallas County, Texas, to file the reporter’s record on or before APRIL

28, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Vielica Dobbins and all counsel of record.

                                                      /s/    ADA BROWN
                                                             JUSTICE